JOHNSON, J.
Plaintiff in error has appealed from a judgment entered against him in the trial court. On August 12, 1948, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under the rule announced in Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court, but the cause may be reversed and remanded with directions.
The defendant in error obtained a judgment for $655, the full amount sued for, upon a verdict of the jury, and the plaintiff in error in this appeal asserts that the judgment in so far as it involves the sixth cause of action in the sum of $237.50 is not sustained by any evidence. This is the single proposition that the plaintiff in error presents in the petition in error and the brief in support thereof.
The judgment of the trial court is reversed and the cause is remanded to the trial court, with directions to enter judgment for the plaintiff in the sum of $417.50.
DAVISON, C. J., ARNOLD, V. C. J., and WELCH, GIBSON, LUTTRELL, HALLEY, and O’NEAL, JJ., concur. CORN, J., dissents.